Citation Nr: 1829531	
Decision Date: 06/20/18    Archive Date: 07/02/18

DOCKET NO.  14-41 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a left arm disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hypertension.


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to October 1964 and from September 1984 to September 1987.

This case comes on appeal to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that some of the Veteran's service treatment records (STRs) were associated with the claims file in October 2015, after the initial adjudication of his claims.  According to 38 C.F.R. § 3.156(c) (2017), where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  See also 38 C.F.R. § 3.156(c)(3) (reflecting that, an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim).  Upon review of the Veteran's STRs, the Board finds that they are relevant to his claims.  Accordingly, the Board has recharacterized the issues, and these claims will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.

The issues of entitlement to service connection for a left wrist condition, entitlement to service connection for a left arm condition, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral sensorineural hearing loss originated during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for bilateral hearing loss is warranted as the claimed disorder originated during active service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A March 2015 VA audiology record shows that the Veteran has a current disability of bilateral hearing loss for VA purposes.  Furthermore, the in-service disease or injury element has been met, as the service treatment records include audiometric findings in June 1979, August 1983, May 1984, and June 1987 that show a hearing loss disability.  Additionally, the Veteran's service personnel records indicate he was exposed to loud noise during service during his assignment as a light weapon infantryman with awards of a parachutist badge and a sharpshooter badge.  

The Veteran asserts his diagnosed bilateral sensorineural hearing loss disability arose secondary to audiological events that occurred while he served during his active service and his hearing acuity continued to decline as his military career progressed.  The service records reflect that the Veteran would have been exposed to aircraft and weapons fire.  The Veteran was diagnosed with bilateral hearing loss during active service.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for bilateral sensorineural hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

For the following reasons, the Board finds that VA examinations and opinions are needed for the Veteran's remaining claims.

The Veteran's STRs indicate he received treatment for left wrist, left shoulder, and hypertension symptomatology during active duty.  Specifically, a June 1987 separation report of medical history indicates he sustained a left wrist fracture while on active duty and an additional record notes a left ulna fracture in 1963.  The STRs further show that he was monitored due to elevated blood pressure readings in November 1985.  Post-service medical records show current diagnoses of left wrist osteoarthritis and hypertension, as well as his reports of left upper extremity symptomatology.  Given this, along with the STRs and the Veteran's competent statements attributing the claimed disorders to in-service injuries and/or occurrences, a remand is needed in order to afford him VA examinations to determine the etiology of his claimed left wrist, left shoulder, and hypertension disorders.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA and treatment records and add them to his electronic claims file.

2.  Obtain examinations and opinions for the Veteran's claimed left wrist, left shoulder, and hypertension disorders.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner(s) in conjunction with the opinions.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left wrist, left shoulder, or hypertension disorder had its clinical onset during active service or is related to any in service disease, event, or injury, to include pertinent symptomatology or injuries documented in the service treatment records.  

The examiner must provide a comprehensive report that includes a complete rationale for all opinions and conclusions reached.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


